DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed August 13, 2018, as Application No. 62/718,128.

Information Disclosure Statement
The information disclosure statement filed April 27, 2020 and September 10, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on August 13, 2019.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in line 1, the abstract recites the term “comprising”, which is improper language for the abstract.  The applicant should replace the term -comprising_ with the term –having--, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (Pub Num 2015/0155070, herein referred to Cao).  Cao discloses an insulating composition (Figs 1-2) having increased thermal conductivity, dielectric strength, electrical discharge resistance, when utilized as an insulation tape, wherein the insulation tape is thinner and more uniform (Paragraph 27).  Specifically, with respect to claim 1, Cao discloses an insulating composition (100) comprising a polymer resin (102),  a nanoclay (106) and one or more fillers (104), wherein the insulating composition (100) a dissipation factor of less than about 3% (Paragraph 17), and a breakdown strength of greater than about 1,000V/mil (Paragraph 17).   With respect to claim 2, Cao discloses that the polymer resin (102) is selected from the group consisting of: epoxy resin, silicone rubber, polyester resin, polyimides, polyamide-imides, polyetherimides, polysulfones, polyether ether keton, polycarbonates, and polyamide-imides (Paragraph 19).   With respect to claim 3, Cao discloses that the nanoclay (106) is selected from the group consisting of talc (Paragraph 16).   With respect to claim 4, Cao discloses that the one or more fillers is selected from the group consisting of boron nitride, zinc oxide, and a combination of boron nitride and zinc oxide (Paragraph 18).   With respect to claim 5, Cao discloses that the composition (100) comprises about 60% to about 70% polymer resin by weight (Paragraph 20). With respect to claim 6, Cao discloses that the composition (100) comprises about 60% to about 70% polymer resin (Paragraph 20), about 20% to about 30% nanoclay (Paragraph 20), about 5% to about 20% boron nitride (Paragraph 20), and about 0% to about 15% zinc oxide by weight (Paragraph 20).  With respect to claim 8, Cao discloses that the insulating composition (100) has a thermal conductivity of greater than about 0.8 W/mK (Paragraph 16). With respect to claim 9, Cao discloses a motor (not shown) comprising a rotor (not shown), a stator (210), at least one winding (208) associated with the stator (210) and a nanostructured insulating composition (100) applied to the at least one winding (208, Paragraph 22).   With respect to claim 10, Cao discloses that the nanostructured insulating composition an insulating composition (100) comprising a polymer resin (102),  a nanoclay (106) and one or more fillers (104), wherein the insulating composition (100) a dissipation factor of less than about 3% (Paragraph 17), and a breakdown strength of greater than about 1,000V/mil (Paragraph 17).  With respect to claim 11, Cao discloses that the nanostructured insulating composition (100) has a thermal conductivity of greater than about 0.8 W/mK (Paragraph 16).   With respect to claim 14, Cao discloses that the nanoclay is selected from the group consisting of talc (Paragraph 16).   With respect to claim 15, Cao discloses that the one or more fillers is selected from the group consisting of boron nitride, zinc oxide, and a combination of boron nitride and zinc oxide (Paragraph 18).   With respect to claim 16, Cao discloses that the composition (100) comprises about 60% to about 70% polymer resin by weight (Paragraph 20). With respect to claim 17, Cao discloses that the composition (100) comprises about 60% to about 70% polymer resin (Paragraph 20), about 20% to about 30% nanoclay (Paragraph 20), about 5% to about 20% boron nitride (Paragraph 20), and about 0% to about 15% zinc oxide by weight (Paragraph 20).  With respect to claim 18, Cao discloses a method of insulating a motor (not shown, Fig 2), wherein the motor (not shown) including a rotor (not shown), a stator (210), and at least one winding (208) associated with the stator (210), wherein the method comprising wrapping a winding (208) around a lamination of the motor (not shown, Paragraph 22), and applying a nanostructured insulating composition (100) to the winding (208). With respect to claim 19, Cao discloses a method wherein the nanostructured insulating composition comprises a polymer resin (102),  a nanoclay (106) and one or more fillers (104), wherein the insulating composition (100) a dissipation factor of less than about 3% (Paragraph 17), and a breakdown strength of greater than about 1,000V/mil (Paragraph 17).   With respect to claim 20, Cao discloses a method wherein the insulating composition (100) has a thermal conductivity of greater than about 0.8 W/mK (Paragraph 16).  With respect to claim 23, Cao discloses method wherein the nanoclay (106) is selected from the group consisting of talc (Paragraph 16).   With respect to claim 24, Cao discloses a method wherein the one or more fillers is selected from the group consisting of boron nitride, zinc oxide, and a combination of boron nitride and zinc oxide (Paragraph 18).   With respect to claim 25, Cao discloses a method wherein the composition (100) comprises about 60% to about 70% polymer resin by weight (Paragraph 20). With respect to claim 26, Cao discloses a method wherein the composition (100) comprises about 60% to about 70% polymer resin (Paragraph 20), about 20% to about 30% nanoclay (Paragraph 20), about 5% to about 20% boron nitride (Paragraph 20), and about 0% to about 15% zinc oxide by weight (Paragraph 20).  
	Cao doesn’t necessarily disclose the fillers being nanofillers, wherein the insulating composition has a dielectric constant of less than about 5, wherein the insulating composition has an endurance life of at least 400 hours at 310 volts per mil (claims 1, 9, 12, 19, 21), nor the insulating composition has an endurance life of at least 3000 hours at 310 volts per mil (claims 7, 13, 22).
	With respect to claims 1, 9, 12, 19, 21, it would have been an obvious matter of design choice to modify fillers to be nanofillers, since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 1, 7, 9, 12, 13, 19, 21, and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation composition of Cao to comprise a dielectric constant of less than about 5, wherein the insulating composition has an endurance life of at least 400 hours at 310 volts per mil and an endurance life of at least 3000 hours at 310 volts per mil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that Cao would perform equally well with the modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, all of which disclose various insulation compositions. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 27, 2022